Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 1 of 50

JS 44 (Rev, 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS Jacquelyn J. Maurer, Individually and as Executrix

of the Estate of Richard P. Maurer, Deceased

(b) County of Residence of First Listed Plaintiff

Montgomery County, PA

(EXCEPT IN U.S. PLAINTIFF CASES)

RAS Pures gay ves Address, and Telephone Number)
1650 Market Street, 34th Floor
Philadelphia, PA 19103; 215-574-2000

NOTE:

Attorneys (if Known)

215-789-4848

 

County of Residence of First Listed Defendant

DEFENDANTS RE. Pierson Construction Co., Inc., Richard E.
Pierson Construction Co., Inc., and Richard E. Pierson

(IN U.S. PLAINTIFF CASES ONLY)

Fowler Hirtzel McNulty & Spaulding, LLP
2000 Market Street, Suite 550, Philadelphia, PA 19103

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O 1. U.S. Government

Plaintiff

O 2 U.S. Govemment
Defendant

O 3 Federal Question

(U.S. Government Not a Party)

44 Diversity

(Indicate Citizenship of Parties in Item HI)

 

IV. NATURE OF SUIT (Place an "Xx" in One Box Only)

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State x1 O 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State ao2 #2 Incorporated and Principal Place aos &s
of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation o6 06

Foreign Country

Click here for: Nature of Suit Code Descriptions,

 

 

THER 'S’

 

 

 

 

 

 

 

 

 

01 375 False Claims Act

© 376 Qui Tam (31 USC
3729%a))

400 State Reapportionment

© 430 Banks and Banking

O 450 Commerce

0 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

1 480 Consumer Credit

0 485 Telephone Consumer
Protection Act

1 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

O 890 Other Statutory Actions

C7 891 Agricultural Acts

© 893 Environmental Matters

QO 895 Freedom of Information

[ CONTRACT TORTS FORFEITURE PENALTY. BANKRUPTCY
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |( 625 Drug Related Seizure 0 422 Appeal 28 USC 158
O 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
7 130 Miller Act C315 Airplane Product Product Liability 0 690 Other 28 USC 157
QO 140 Negotiable Instrument Liability © 367 Health Care/
0) 150 Recovery of Overpayment | (7 320 Assault, Libel & Pharmaceutical TY-RIG © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury GO 820 Copyrights
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 1 830 Patent
0 152 Recovery of Defaulted Liability 0} 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans © 340 Marine Injury Product New Drug Application
(Excludes Veterans) ©) 345 Marine Product Liability (1 840 Trademark
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ; TURITY.
of Veteran’s Benefits C1 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff)
C1 160 Stockholders’ Suits C1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923)
© 190 Other Contract Product Liability C1 380 Other Personal 1 720 Labor/Management 1 863 DIWC/DIWW (405(g))
0 195 Contract Product Liability ?f 360 Other Personal Property Damage Relations 0 864 SSID Title XVI
0 196 Franchise Injury ©) 385 Property Damage O 740 Railway Labor Act OC 865 RSI (405(g))
O34? Personal Injury - Product | iability QO 75] Family and Medical
Medical Malpractice Leave Act
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS
O 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff

OF 220 Foreclosure

OD 230 Rent Lease & Ejectment
1 240 Torts to Land

O 245 Tort Product Liability
O 290 All Other Real Property

 

0 441 Voting

0 442 Employment

0 443 Housing/
Accommodations

© 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

0 448 Education

0) 463 Alien Detainee

© 510 Motions to Vacate
Sentence

OF 530 General

Income Security Act

or Defendant)
0 871 IRS—Third Party
26 USC 7609

 

© 535 Death Penalty

IMMIGRATION

 

Other:
O 540 Mandamus & Other
0 550 Civil Rights
C1 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

O 462 Naturalization Application
©) 465 Other Immigration
Actions

 

 

Act

© 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

O01 Original
Proceeding

2X2 Removed from
State Court

Oo 3

Remanded from o4

Appellate Court

Reinstated or O 5 ‘Transferred from © 6 Multidistrict
Reopened Another District Litigation -
(specify) Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

28 U.S.C. § 1332 and 28 U.S.C. § 1441

 

Construc

 

Brief description of cause:
ion accident

 

VII. REQUESTED IN

Ol CHECK IF THIS

IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

  

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 7) JURY DEMAND: Yes — GNo
VIII. RELATED CASE(S)
IF ANY (Seeinsirueton)s ge t= f ff ( ~~ _DOCKET NUMBER __
DATE SIGNAT IF ATTORNEY OF RECORD
01/22/2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 2 of 50

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Jacquelyn J. Maurer, 807 Ridge Road, Telford, PA 18969
Address of Defendant: Richard E. Pierson Construction Co. Inc., ; Richard E. Pierson,

 

Piacerat Wecisient Ineidentor“ransaction: Pennsylvania Turnpike Northeast Extension, Milemarker 32.1, Montgomery County, PA

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case (J is / (2) isfidt related to ro case now pending or within one year previously terminated action in

this court except as noted above. - JU

pate: 91/22/2020 => ea 200194

LY Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Ol 1 Indemnity Contract, Marine Contract, and All Other Contracts L] 1. Insurance Contract and Other Contracts
[] 2. FELA CL] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury LI 3. Assault, Defamation
[J] 4. Antitrust CJ] 4. Marine Personal Injury

5. Patent LJ 5. Motor Vehicle Personal Injury ‘ :
H 6. Labor-Management Relations 6. Other Personal Injury (Please specify): eonstuetion aeddent
(C] 7. Civil Rights LC] 7. Products Liability
[J 8. Habeas Corpus [] 8. Products Liability — Asbestos

9. Securities Act(s) Cases Cl] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
[J 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Damian M. Taranto , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[_] Relief other than monetary damages is sought.

pare, 01/22/2020 a —_ 200194

Lhuorney- ~at-Law / Pro Se Plaintiff Attorney [.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 3 of 50

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JACQUELINE J. MAURER, Individually
and as Executrix of the Estate of RICHARD

P. MAURER, deceased, CIVIL ACTION
Plaintiff, NO:
vs.
R.E. PIERSON CONSTRUCTION CO., JURY TRIAL DEMANDED

INC., RICHARD E. PIERSON
CONSTRUCTION CO., INC., and
RICHARD E. PIERSON,

 

Defendants.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court,
counsel for plaintiff shall complete a Case Management Track Designation Form in all
civil cases at the time of filing the complaint and serve a copy on all defendants. (See §
1:03 of the plan set forth on the reverse side of this form.) In the event that a defendant
does not agree with the plaintiff regarding said designation, that defendant shall, with its
first appearance, submit to the clerk of court and serve on the plaintiff and all other
parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2441 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the secretary of

Health and Human Services denying plaintiff Social Security Benefits. ()
(c) Arbitration — Cases required to be designated for arbitration under Local

Civil Rule 53.2. ( )
(d) Asbestos — Cases involving claims for personal injury or property

damage from exposure to asbestos. ( )

(e) Special Management —- Cases that do not fall into tracks (a) through (d)
that are commonly referred to as complex and that need special or intense
management by the court. (See reverse side of this form for a detailed
explanation of special management cases.) ()
(f) | Standard Management — Cases that do not fall into any one of the other (X)
tracks.

{W1030058.1} 1
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 4 of 50

Respectfully submitted,
FOWLER HIRTZEL MCNULTY & SPAULDING,

o» Le —S...

Dated: January 22, 2020 “DAMIAN M. TARANTO, ESQUIRE

{W1030058.1}

PA ID #: 200194

LEE H. ECKELL, ESQUIRE

PA ID #: 86389

MATTHEW D. VODZAK, ESQUIRE
PA ID #: 309713

Fowler, Hirtzel, McNulty & Spaulding, LLP
2000 Market Street, Suite 550
Philadelphia, PA 19103

P: 215-789-4848

E: dtaranto@fhmslaw.com

E: leckell@fhmslaw.com

E: mvodzak@fhmslaw.com

Attorneys for Defendants
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 5 of 50

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JACQUELINE J. MAURER, Individually
and as Executrix of the Estate of RICHARD

 

P. MAURER, deceased, CIVIL ACTION
Plaintiff, NO:
Vs.
R.E. PIERSON CONSTRUCTION CO., JURY TRIAL DEMANDED

INC., RICHARD E. PIERSON
CONSTRUCTION CO., INC., and
RICHARD E. PIERSON,

 

Defendants.
DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL

TO: OFFICE OF JUDICIAL RECORDS

First Judicial District of Pennsylvania

City Hall, Room 284

Philadelphia, PA 19107

Please take notice that Defendants, R.E. Pierson Construction Co., Inc., Richard E. Pierson
Construction Co., Inc., and Richard E. Pierson, by and through their counsel, Fowler Hirtzel
McNulty & Spaulding, LLP, filed a Notice in the United States District Court for the Easter District
of Pennsylvania for Removal pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441 et seq. of a civil
action now pending in the Court of Common Pleas, Philadelphia County, December Term, No.
4289.

This case qualifies for removal under diversity jurisdiction, because Plaintiff and

Defendant are citizens of different states, and the amount-in-controversy exceeds $75,000.

{W1034238.1}
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 6 of 50

Dated: January 22, 2020

Respectfully submitted,

FOWLER HIRTZEL MCNULTY &
SPAULDING, LLP

A=

DAMIAN M. TARANTO, ESQUIRE
PA ID #: 200194

LEE H. ECKELL, ESQUIRE

PA ID #: 86389

MATTHEW D. VODZAK, ESQUIRE
PA ID #: 309713

Fowler, Hirtzel, McNulty & Spaulding, LLP
2000 Market Street, Suite 550
Philadelphia, PA 19103

P: 215-789-4848

E: dtaranto@fhmslaw.com

E: leckell@fhmslaw.com

E: mvodzak@fhmslaw.com

Attorneys for Defendants

IN THE UNITED STATES DISTRICT COURT

{W1034238.1}
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 7 of 50

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JACQUELINE J. MAURER, Individually
and as Executrix of the Estate of RICHARD

P, MAURER, deceased, CIVIL ACTION
Plaintiff, NO:
VS.
R.E. PIERSON CONSTRUCTION CoO., JURY TRIAL DEMANDED

INC., RICHARD E. PIERSON
CONSTRUCTION CO., INC., and
RICHARD E. PIERSON,

 

Defendants.
DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL

TO: PLAINTIFF, JACQUELYN J. MAURER

c/o Ross Feller Casey, LLP

Matthew A. Casey, Esquire

Christopher M. Maloney, Esquire

One Liberty Place

1650 Market Street, 34" Floor

Philadelphia, PA 19103

Please take notice that Defendants, R.E. Pierson Construction Co., Inc., Richard E. Pierson
Construction Co., Inc., and Richard E. Pierson, by and through their counsel, Fowler Hirtzel
McNulty & Spaulding, LLP, filed a Notice in the United States District Court for the Easter District
of Pennsylvania for Removal pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441 et seq. of a civil
action now pending in the Court of Common Pleas, Philadelphia County, December Term, No.
4289.

This case qualifies for removal under diversity jurisdiction, because Plaintiff and

Defendant are citizens of different states, and the amount-in-controversy exceeds $75,000.

{W1034238.1}
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 8 of 50

Dated: January 22, 2020

{W1034238.1}

Respectfully submitted,

FOWLER HIRTZEL MCNULTY &
SPAULDING, LLP

{AE
By: —_ ———

DAMIAN M. TARANTO, ESQUIRE
PA ID #: 200194

LEE H. ECKELL, ESQUIRE

PA ID #: 86389

MATTHEW D. VODZAK, ESQUIRE
PA ID #: 309713

Fowler, Hirtzel, McNulty & Spaulding, LLP
2000 Market Street, Suite 550
Philadelphia, PA 19103

P: 215-789-4848

E: dtaranto@fhmslaw.com

E: leckell@fhmslaw.com

E: mvodzak@fhmslaw.com

Attorneys for Defendants
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 9 of 50

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JACQUELINE J. MAURER, Individually
and as Executrix of the Estate of RICHARD

P,. MAURER, deceased, CIVIL ACTION
Plaintiff, NO:
Vs.
R.E. PIERSON CONSTRUCTION CO., JURY TRIAL DEMANDED

INC., RICHARD E. PIERSON
CONSTRUCTION CO., INC., and
RICHARD E. PIERSON,

 

Defendants.
DEFENDANTS’ NOTICE OF REMOVAL

Defendants, Richard E. Pierson Construction Co. Inc. (incorrectly identified as “R.E.
Pierson Construction Co., Inc.,” and “Richard E. Pierson Construction Co., Inc.”) and Richard E.
Pierson, by their counsel, Fowler Hirtzel McNulty & Spaulding, LLP, remove this action, which
was pending in the Court of Common Pleas of Philadelphia County, December Term 2019, No.
4289, pursuant to 28 U.S.C. § 1332, and 28 U.S.C. § 1441 et seg., and in support thereof, state as
follows:

1. This case arises out of a fatal construction accident that occurred on June 5, 2019
in Montgomery County, Pennsylvania.

2B Plaintiff, Jacqueline Maurer, as Executrix of the Estate of Richard P. Maurer
(“Decedent”), and in her own right filed suit against Defendants on December 31, 2019. A copy
of the Court of Common Pleas’ docket is attached as Exhibit “A”.

on Plaintiff's Complaint is the only pleading filed in this matter in the Court of

Common Pleas. Plaintiff's Complaint is attached as Exhibit “B”.

{W1030068.1} 1
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 10 of 50

4. Plaintiff served Richard E. Pierson Construction Co. Inc., on January 9, 2020. A
copy of the Returns of Service for Richard E. Pierson are attached as Exhibit “C” and “D”.

5. Plaintiff purported to serve Richard E. Pierson on January 9, 2020. A copy of the
Return of Service for Richard E. Pierson is attached as Exhibit “E”.

I. PARTIES

6. Jacqueline Maurer resides at 807 Ridge Road, Telford, Pennsylvania. See Ex. B.,
q 1.

7. Jacqueline Maurer is averred to be the executrix Decedent’s Estate. See Ex. B.,
q 1 and Ex. A.

8. Before his death, Decedent resided at 807 Ridge Road, Telford, Pennsylvania. See
Ex. B., J 2 and Ex. B.

9. Plaintiff's Complaint names two separate alleged entities, “Richard E. Pierson
Construction Co., Inc.” and “R.E. Pierson Construction Co., Inc.,” but there is no separate jural
entity named “R.E. Pierson Construction Co., Inc.”

10.‘ Richard E. Pierson Construction Co. Inc. is a New Jersey for-profit corporation
(Entity ID# 0100121788) with a principal place of business at 426 Swedesboro Road, Pilesgrove,
Salem County, New Jersey.

11. Richard E. Pierson Construction Co. Inc. was a New Jersey corporation with a
principal place of business in New Jersey when this case was filed.

12. Richard E. Pierson is an adult individual who resides in Pilesgrove, New Jersey.

13. Richard E. Pierson resided in New Jersey when this case was filed.

II. BACKGROUND
14. ‘In all counts, Plaintiff seeks compensatory and punitive damages in excess of

$50,000.00.

{W1030068.1} 2
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 11 of 50

15. Plaintiff filed this action as a major jury matter, for which there is no cap on
recovery.

Ill. LEGAL BASIS FOR REMOVAL

16. “[A]ny civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant . . . to the district
court of the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441.

17. “The district courts shall have original jurisdiction of all civil actions where the
matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between . .. citizens of different States.” 28 U.S.C. § 1332(a)(1).

A. THE CASE IS REMOVABLE BECAUSE PLAINTIFFS AND DEFENDANTS ARE
COMPLETELY DIVERSE CITIZENS AND THE AMOUNT IN CONTROVERSY EXCEEDS
$75,000.00.

18. Diversity jurisdiction is proper where (1) complete diversity exists, and (2) the
amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332.

1. COMPLETE DIVERSITY EXISTS.

19. For individuals, “[c]itizenship is synonymous with domicile, and ‘the domicile of
an individual is his true, fixed and permanent home and place of habitation. It is the place to
which, whenever he is absent, he has the intention of returning.’”” McCann v. George W.
Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006) (quoting Vlandis v. Kline, 412 U.S.
441, 454 (1973)).

20. Jacqueline Maurer resides in Telford, Pennsylvania, and is a citizen of the
Commonwealth of Pennsylvania.

21. “(T]he legal representative of the estate of a decedent shall be deemed to be a

citizen only of the same State as the decedent .. . .” 28 U.S.C. § 1332(c)(2).

{1030068.1} 3
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 12 of 50

22. Decedent was a resident of Telford Pennsylvania and, therefore, a citizen of
Pennsylvania before his death.

23. Richard E. Pierson resides in New Jersey and is a citizen of New Jersey.

24, A corporation is a citizen of the states in which it is incorporated and in which its
principal place of business is located. 28 U.S.C. § 1332(c)(1).

25. Richard E. Pierson Construction Co. Inc. is a New Jersey citizen, because it is
incorporated, and has its principal places of business, in New Jersey.

26. For purposes of determining diversity, Plaintiff (in her individual capacity and as
Decedent’s Executrix) is a Pennsylvania citizen or deemed to be a Pennsylvania citizen, and all
Defendants are New Jersey citizens.

27. Therefore, complete diversity of citizenship under 28 U.S.C. § 1332 exists.

28. Complete diversity existed when Plaintiff filed this action.

1. THE AMOUNT IN CONTROVERSY EXCLUSIVE OF INTEREST AND COSTS
EXCEEDS $75,000.

29. In addition to complete diversity, diversity jurisdiction requires that the amount in
controversy exceed $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332(a).
30. | When case is removed on the basis of diversity jurisdiction,
the sum demanded in good faith in the initial pleading shall be deemed to be the
amount in controversy, except that the notice of removal may assert the amount in
controversy if the initial pleading seeks ... a money judgment, but the State
practice either does not permit demand for a specific sum or permits recovery of
damages in excess of the amount demanded[.]
28 U.S.C. § 1446(c)(2)(A)(ai).
31. “[R]emoval of the action is proper on the basis of an amount in controversy
asserted under [28 U.S.C. § 1446(c)(2)(A)(ii)] if the district court finds, by the preponderance of

the evidence, that the amount in controversy exceeds” $75,000.00, exclusive of interest and costs

(for purposes of this case). 28 U.S.C. § 1446(c)(2)(B).

{W1030068,1} 4
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 13 of 50

32. Pennsylvania procedural law prohibits a party from demanding a specific amount
of unliquidated damages. See Pa.R.C.P. No. 1021(b).

33. Accordingly, Defendants are entitled to assert the amount in controversy in this
Notice of Removal. See 28 U.S.C. § 1446(c)(2)(A)(ii).

34. “The amount in controversy is not measured by the low end of an open ended
claim, but rather by a reasonable reading of the value of the rights being litigated.” Werwinski v.
Ford Motor Co., 286 F.3d. 661, 666 (3d. Cir. 2002).

35. Plaintiff requests imposition of damages in excess of $50,000.00, including
punitive damages.

36. Plaintiff includes claims for wrongful death for Decedent.

37. Plaintiff filed her action in the Major Jury Court Program, for which there is no
monetary cap on recovery.

38. Based on the entire Complaint, the harm allegedly suffered by Plaintiff and
Decedent’s wrongful death beneficiaries, and the death of Decedent, it is more likely than not
that the amount in controversy is more than $75,000.00, exclusive of interest and costs.

39. Because the amount in controversy exceeds $75,000.00 and complete diversity
exists, this Court has diversity jurisdiction under 28 U.S.C. § 1332(a); and removal is therefore
proper.

B. REMOVAL TO THIS COURT IS PROPER.

40. | A case must be removed to the district court and division thereof which embrace
the place where the state-court action is pending. 28 U.S.C. § 1441(a).

41. Philadelphia County is within the Eastern District of Pennsylvania.!

42. Therefore, this Court is the proper Court for removal of this action.

 

1 Defendants do not concede that venue was proper in Philadelphia County.

{W1030068.1} 5
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 14 of 50

C. THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET.

43. A notice of removal must be filed within 30 days after receipt of the “initial
pleading setting for the claim for relief upon which such action or proceeding is based[.]” 28
US.C. § 1446(b); see Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 221-23 (3d Cir. 2005).

44. | When there are multiple defendants, the 30-day period begins to run when the last
defendant is served. See 28 U.S.C. § 1446(b)(2)(C).

45. This Notice of Removal is timely, because it is filed less than 30 days after the
last defendant was served. See 28 U.S.C. § 1446(b)(3).

46. Accordingly, the procedural requirements to remove this matter are met.

IV. JURY TRIAL DEMAND

47. Under Fed.R.Civ.P. 38(b)(1), Defendants demand trial by jury on all issues so
triable.

WHEREFORE, under 28 U.S.C. § 1441, Defendants respectfully give notice that the
action now pending against them in the Court of Common Pleas of Philadelphia County,

Pennsylvania is removed to this Court.

{W1030068.1} 6
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 15 of 50

Respectfully submitted,

FOWLER HIRTZEL MCNULTY & SPAULDING,
LLP

 

Dated: January 22, 2020 DAMIAN M. TARANTO, ESQUIRE

{W1030068.1}

PA ID #: 200194

LEE H. ECKELL, ESQUIRE

PA ID #: 86389

MATTHEW D. VODZAK, ESQUIRE
PA ID #: 309713

Fowler, Hirtzel, McNulty & Spaulding, LLP
2000 Market Street, Suite 550
Philadelphia, PA 19103

P: 215-789-4848

E: dtaranto@fhmslaw.com

E: leckell@fhmslaw.com

E: mvodzak@fhmslaw.com

Attomeys for Defendants
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 16 of 50

CERTIFICATE OF SERVICE

I, Damian M. Taranto, Esquire, attorney for Defendants, do hereby certify that a true and
correct copy of the foregoing Notice of Removal was served via first-class mail to the following:

Matthew A. Casey, Esquire
Christopher M. Maloney, Esquire
Ross Feller Casey, LLP
One Liberty Place
1650 Market Street, 34th Floor
Philadelphia, PA 19103
Counsel for Plaintiff

LL

Damian M. Taranto, Esq.
Lee H. Eckell, Esq.
Matthew D. Vodzak, Esq.
Attorney for Defendants

Date: January 22, 2020

{W1030068.1} 8
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 17 of 50

EXHIBIT A

{W0887208. 1)
1/22/2020

Case 2:20-cv-00370-CMR Documedtibockelleag,Ql/22/20 Page 18 of 50

The Philadelphia Courts

Civil Docket Access

 

Case Description

Case ID:

Case Caption:

191204289

 

A $5 Convenience fee will be added to the transaction at checkout.

Filing Date: Tuesday , December 31st, 2019

Court: MAJOR JURY-STANDARD

Location: City Hall

Jury: JURY

Case Type: MOTOR VEHICLE ACCIDENT

Status: WAITING TO LIST CASE MGMT CONF

Related Cases

No related cases were found.

Case Event Schedule

No case events were found.

Case motions

No case motions were found.

Case Parties

MAURER ETAL VS R.E. PIERSON CONSTRUCTION CO., INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https://jdefile.phila.gov/efsfjd/zk_fid_public_qry_03.zp_dktrpt_frames

Expn
Seq # Assoc Date Type Name
1 ATTORNEY FOR | CASEY, MATTHEW A
PLAINTIFF
Address: || ROSS FELLER Aliases: || none
CASEY LLP
1650 MARKET ST
SUITE 3450
PHILADELPHIA PA
19103
(215)574-2000
2 1 EXECUTRIX - MAURER, JACQUELYN J
PLAINTIFF
Address: | 807 RIDGE ROAD Aliases: || none
TELFORD PA
18969
i ll lI il

1/4
1/22/2020

Case 2:20-cv-00370-CMR Documeptibh dled Ql/22/20 Page 19 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 1 PLAINTIFF | MAURER, JACQUELYN J
Address: | 807 RIDGE ROAD Aliases: | none
TELFORD PA
18969
4 DEFENDANT RE PIERSON CONSTRUCTION
COMPANY INC
Address: | 129 CLUMP ROAD | Aliases: || none
TELFORD PA
18969
5 DEFENDANT RICHARD E PIERSON
CONSTRUCTION COMPANY INC
Address: | 129 CLUMP ROAD | Aliases: | none
TELFORD PA
18969
6 DEFENDANT PIERSON, RICHARD E
Address: |} 129 CLUMP ROAD | Aliases: | none
TELFORD PA
18969
7 1 ATTORNEY FOR | MALONEY, CHRISTOPHER
PLAINTIFF
Address: || ROSS FELLER Aliases: | none
CASEY, LLP
1650 MARKET
STREET
SUITE 3450
PHILADELPHIA PA
19103
(215)574-2000
8 TEAM LEADER ||ANDERS, DANIEL J
Address: || ROOM 292 CITY Aliases: || none

 

HALL
PHILADELPHIA PA
19107

 

 

 

 

 

 

Docket Entries

 

 

Filing

Docket Type

 

https://fidefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames

Filing Party

 

Disposition

 

 

Approval/

 

2/4
1/22/2020

Case 2:20-cv-00370-CMR DocumedtihockallagQl/22/20 Page 20 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date/Time Amount | Entry Date
31-DEC-2019 | ACTIVE CASE 02-JAN-2020
03:01 PM 12:01 PM
Docket a: ;
Entry: E-Filing Number: 1912068053
31-DEC-2019 | COMMENCEMENT CIVIL CASEY, MATTHEW 02-JAN-2020
03:01 PM ACTION JURY A 12:01 PM
Documents: || .* Click link(s) to preview/purchase the documents -.y Chick HERE to purchase all documents |
Final Cover * related to this one docket entry
Docket none
Entry: ‘
31-DEC-2019 | COMPLAINT FILED NOTICE | CASEY, MATTHEW 02-JAN-2020
03:01 PM GIVEN A 12:01 PM
Documents: || # Click link(s) to preview/purchase the documents "Yay Click HERE to purchase all documents
Maurer Complaint.pdf ** pelated to this one docket entry
Docket | COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
Entry: | SERVICE INACCORDANCE WITH RULE 1018.1 FILED.
31-DEC-2019 | JURY TRIAL PERFECTED CASEY, MATTHEW 02-JAN-2020
03:01 PM A 12:01 PM
mo cket | 42 JURORS REQUESTED.
ntry:
31-DEC-2019 | WAITING TO LIST CASE CASEY, MATTHEW 02-JAN-2020
03:01 PM MGMT CONF A 12:01 PM
Docket
Entry: none.
06-JAN-2020 | ENTRY OF APPEARANCE- | MALONEY, 06-JAN-2020
12:55 PM CO COUNSEL CHRISTOPHER 02:20 PM
Documents: || + Click link(s) to preview/purchase the documents "\gy Click HERE to purchase all documents
EOA CMM. pdf “* related to this one docket entry
Docket ENTRY OF APPEARANCE OF CHRISTOPHER MALONEY AS CO-COUNSEL
Entry: FILED. (FILED ON BEHALF OF JACQUELYN J MAURER AND JACQUELYN J
FY" | MAURER)
I i ll i

https://fjdefile.phila.gov/efsfjd/zk_fid_public_qry_03.zp_dktrpt_frames

 

3/4
1/22/2020

Case 2:20-cv-00370-CMR Documegtibockd AgbG1/22/20 Page 21 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16-JAN-2020 | SHERIFF'S SERVICE MALONEY, 16-JAN-2020
02:57 PM CHRISTOPHER 02:58 PM
Documents: || 2 Click link(s) to preview/purchase the documents | =:y Click HERE to purchase all documents
R.E. Pierson Construction Co., Inc. - SERVED.pdf * related to this one docket entry
DEPUTIZED SERVICE OF PLAINTIFF'S COMPLAINT UPON RE PIERSON
Docket || CONSTRUCTION COMPANY INC BY SHERIFF OF MONTGOMERY COUNTY ON
Entry: | 01/09/2020. (FILED ON BEHALF OF JACQUELYN J MAURER AND JACQUELYN J
MAURER)
16-JAN-2020 | SHERIFF'S SERVICE MALONEY, 16-JAN-2020
03:00 PM CHRISTOPHER 03:01 PM
Documents: | 2 Click link(s) to preview/purchase the documents "zy Click HERE to purchase all documents
Richard E, Pierson Construction Co., Inc, - SERVED.pdf ** related to this one docket entry
DEPUTIZED SERVICE OF PLAINTIFF'S COMPLAINT UPON RICHARD E
Docket | PIERSON CONSTRUCTION COMPANY INC BY SHERIFF OF MONTGOMERY
Entry: | COUNTY ON 01/09/2020. (FILED ON BEHALF OF JACQUELYN J MAURER AND
JACQUELYN J MAURER)
16-JAN-2020 | SHERIFF'S SERVICE MALONEY, 16-JAN-2020
03:03 PM CHRISTOPHER 03:03 PM
Documents: | +. Click link(s) to preview/purchase the documents “yey Click HERE to purchase all documents |
Richard E. Pierson - SERVED.pdf * related to this one docket entry
Docket DEPUTIZED SERVICE OF PLAINTIFF'S COMPLAINT UPON RICHARD E
Entry: PIERSON BY SHERIFF OF MONTGOMERY COUNTY ON 01/09/2020. (FILED ON
'Y* | BEHALF OF JACQUELYN J MAURER AND JACQUELYN J MAURER)

 

 

 

> Case Description

> Related Cases > Event Schedule > Case Parties } Docket Entries

| Search Home

hitps://fidefile.phila.gov/efsfjd/zk_fid_public_qry_03.zp_dktrpt_frames

Al4
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 22 of 50

EXHIBIT B

{W0887208.1}
Case 2:20-cv-00370-CMR Document 1

ROSS FELLER CASEY, LLP

BY: MATTHEW A. CASEY, ESQUIRE
CHRISTOPHER M. MALONEY, ESQUIRE

ATTORNEY ID NOS: 84443/64844

One Liberty Place

1650 Market Street, 34 Floor

Philadelphia, PA 19103

215-574-2000

JACQUELYN J. MAURER, Individually, and as
Executrix of the Estate of RICHARD P. MAURER,
deceased
807 Ridge Road
Telford, PA 18969
Plaintiff
vs.

R.E. PIERSON CONSTRUCTION CO., INC.
129 Clump Road
Telford, PA 18969

and

Filed 01/22/20 Page 23 of 50

aihOhir,
a° af
a?

Filed and Attested by the
Office of \Judiciad Records
31 DEC\20r9° 03:01 pm
OM SBRYANTO

  

   

Attorneys for Plaintiff

: COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
TERM, 2019

: NO:

JURY TRIAL DEMANDED

 

NOTICE TO DEFEND

NOTICE

You have been sued in court. If you wish to defend against the
claims set forth in the following pages, you must take action
within twenty (20) days after this complaint and notice are
served, hy entering a written appearance personally or hy
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a
judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any
other claim or relief requested by the Plaintiff. You may lose
money or property or other rights important to you.
YOU SHOULD TAKE THIS PAPER TO YOURLAWYERAT LLEVE ESTA
ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

CONSEGUIR
IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS
OFFICE MAY BE ABLE TO PROVIDE YOU WITH
INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A
REDUCED FEE OR NO FEE.

ADVISO

Le han demandado a used en la corte. Si usted quiere defenderse de estas
demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias
de plazo al partir de la fecha de la demanda y Ja notificacion. Hace falta
asentat ina camparencia escrita 0 en persana a can in ahogadn y entregar
a la corte en forma escrita sus defensas o sus objeciones a las demandas en
contra de su persona. Sea avisado que si usted no se defiende, la corte
tomara medidas y puede continuar Ja demanda en contra suya sin previo
aviso 0 notificacion. Ademas, la corte pueda decidir a favor del
demandante y requiere que usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades u otros derechos
importantes para usted.

DEMANDA A UN ABOGADO INMEDIATAMENTE, SI

NO TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE
PAGAR TAL SERVICIO, VAYA EN PERSONA O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE

ASISTENCIA LEGAL.

Espa OFICINA LO PUEDE PROPORCIONAR CON INFORMACION
ACERCA DE EMPLEAR A UN ABOGADO. SI USTED NO PUEDE
PROPORCIONAR PARA EMPLEAR UN ABOGADO, ESTA OFICINA
PUEDE SER CAPAZ DE PROPORCIONARLO CON INFORMACION

ACERCA DE LAS AGENCIAS QUE PUEDEN OFRECER LOS

Lawyer Referral Service
Philadelphia Bar Association
1101 Market Street, 11" Floor

Philadelphia, PA 19107

(215) 238-6338

HONORARIO

SERVICOS LEGALES A PERSONAS ELEGIBLES EN UN

REDUCIDO NINGUN HONORARIO.

Lawyer Referral Service
Philadelphia Bar Association
1101 Market Street, 11° Floor

Philadelphia, PA 19107

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 24 of 50

RICHARD E. PIERSON CONSTRUCTION
Co., INC.
129 Clump Road
Telford, PA 18969

and
RICHARD E. PIERSON
129 Clump Road
Telford, PA 18969

Defendants

 

CIVIL ACTION COMPLAINT

Plaintiff, Jacquelyn J. Maurer, Individually and as Executrix of the Estate of Richard P.
Maurer, through her undersigned attorneys, brings this civil action against the above-named
Defendants and demands damages in a sum in excess of the local arbitration limits, exclusive of
pre-judgment interest, post-judgment interest and costs, upon the causes of actions set forth
below:

PARTIES AND JURISDICTIONAL FACTS

1, Plaintiff Jacquelyn J. Maurer is an adult individual, citizen and resident of the
Commonwealth of Pennsylvania, residing at 807 Ridge Road, Telford, PA 18969. Plaintiff
Jacquelyn J. Maurer is the surviving wife of Richard P. Maurer, deceased, and Executrix of the
Estate of Richard P. Maurer, deceased, by virtue of the Letters Testamentary that were granted on
July 9, 2019 by the Register of Wills of Montgomery County, Pennsylvania. See Short
Certificate, attached as Exhibit “A.”

2. Richard P. Maurer, deceased, was an adult citizen and resident of the
Commonwealth of Pennsylvania, residing at 807 Ridge Road, Telford, PA 18969, until the date

of his untimely death on June 5, 2019.

a

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 25 of 50

3, Richard P. Maurer was born on September 13, 1949 and was 69 years of age at the
time of his death. See Certificate of Death of Richard P. Maurer, attached as Exhibit “B.”
4. Plaintiff Jacquelyn J. Maurer brings this action on behalf of herself and the Estate
of Richard P. Maurer under and by virtue of the Wrongful Death Act, 42 Pa. C.S.A., §8301, the
Survival Act, 42 Pa. C.S.A. §8302, the Pennsylvania Code and the applicable Rules of Civil
Procedure and decisional law. Notice of this action, as required by Pa.R.C.P. 2205, was given to
the following individuals:
a. Jacquelyn J. Maurer
807 Ridge Road
Telford, PA 18969

b. Rebecca E. Krauss
139 Kulp Road
Harleysville, Pa 19438

c. Kimberly J. Detwiler
1553 Old Skippack Road
Harleysville, PA 19438

5. As set forth in more detail below, on June 5, 2019, Richard Maurer died as a
result of the injuries he sustained as a result of being struck by a vehicle at a construction site
along the southbound lane of the Northeast Extension of the Pennsylvania Turnpike.

6. Defendant R. E. Pierson Construction Co., Inc. (“R.E. Pierson Construction”) is a
corporation or other jural entity with a business office located at 129 Clump Road, Telford, PA
18969.

vi R.E. Pierson Construction regularly conducts business in the City of Philadelphia

and Philadelphia County, Pennsylvania.

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 26 of 50

8. Defendant Richard E. Pierson Construction Co., Inc. (“Richard E. Pierson
Construction’) is a corporation or other jural entity with a business office located at 129 Clump
Road, Telford, PA 18969.

9. Richard E. Pierson Construction regularly conducts business in the City of
Philadelphia and Philadelphia County, Pennsylvania.

10. _—_—‘ Richard E. Pierson (““Mr. Pierson’’) is the registered owner of R.E. Pierson
Construction Co., Inc. and Richard E. Pierson Construction Co., Inc. with a business office
located at 129 Clump Road, Telford, PA 18969.

11. R.E. Pierson Construction, Richard E. Pierson Construction and Mr. Pierson may
hereafter be referred to collectively as the “Pierson Defendants.”

12. Defendants R. E. Pierson Construction and Richard E. Pierson Construction are
corporations that regularly conduct business in Philadelphia County including, but not limited to,
the construction sites and projects at the following locations as identified on the Defendants’
website: the dismantling of the 38-story One Meridian Plaza Office, The Philadelphia Civic
Center, and the Philadelphia Naval Shipyard; the Betsy Ross Bridge Approach Resurfacing; and
the South Street Bridge rebuilding project. See pages from the Defendants’ website, collectively
attached as Exhibit “C.”

13. At all relevant times hereto, Defendants acted through their agents, employees and
servants, all of whom were acting within the course and scope of their employment and under the
authority provided to them by Defendants, and whose identities are presently unknown to
Plaintiff but will be revealed in discovery. Accordingly, Defendants are vicariously liable to

Plaintiff for the injuries and death sustained by Plaintiff's decedent as a result of the negligence of

-4-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 27 of 50

such persons whose conduct was under the control or right to control of Defendants and whose
conduct was a direct and proximate cause of Plaintiff's decedent's catastrophic injuries and tragic,
untimely death.

14.‘ Richard Maurer’s catastrophic injuries and tragic, untimely death as described
herein were directly and proximately caused by the negligence and recklessness of Defendants
and their authorized agents, servants, and/or employees.

15. This Court has jurisdiction over this dispute pursuant to 42 Pa. C.S.A. §931.

16. Venue in this action is properly laid in Philadelphia County. See Pa.R.C.P. 1006,

 

2179.
17. The amount in controversy exceeds the prevailing local arbitration limits.
OPERATIVE FACTS AS TO ALL COUNTS
18. ‘In the morning hours of June 5, 2019, Richard Maurer was working as an engineer

for Stantec Inc., an international engineering services company, at a construction site at or near
mile marker 32.1 of the southbound side of the Northeast Extension of the Pennsylvania
Turmpike.

19. In the morning hours of June 5, 2019, John F. Sauer, Jr., while acting as an agent,
servant and/or employee of the Pierson Defendants, was operating a 2015 Ford F250 Supercab
pickup truck (NJ XCGS78) at the construction site at or near mile marker 32.1 of the southbound
side of the Northeast Extension of the Pennsylvania Turnpike.

20. The 2015 Ford F250 Supercab pickup truck (NJ XCGS78) that Sauer was

operating on the morning of June 5, 2019 was owned and maintained by the Pierson Defendants.

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 28 of 50

21. At approximately 9:40 A.M. on June 5, 2019, Richard Maurer was struck and
killed by the 2015 Ford F250 Supercab pickup truck (NJ XCGS78), which was owned and
maintained by the Pierson Defendants, at the construction site at or near mile marker 32.1 of the
southbound side of the Northeast Extension of the Pennsylvania Turnpike.

22. At the time of the fatal incident, the 2015 Ford F250 Supercab pickup truck,
which was owned and maintained by the Pierson Defendants, was operated by Pierson employee
John Sauer.

23. At the time of the fatal incident John Sauer, acting in the course and scope of his
employment with the Pierson Defendants, was operating the Pierson owned and maintained 2015
Ford F250 Supercab pickup truck in reverse when he struck Richard Maurer.

24. Based on information and belief, there was no reverse audible alarm device or
“back-up beeper” on the 2015 Ford F250 Supercab pickup truck at the time of the fatal incident
involving Mr. Maurer despite the fact that the rear window of that vehicle had an obstructed
view.

25. Defendants and their authorized agents, employees and servants knew or should
have known that failing to have a reverse audible alarm device or “back-up beeper” on the 2015
Ford F250 Supercab pickup truck, despite the fact that the rear window of that vehicle had an
obstructed view, created an unreasonable risk of harm to others.

26. After striking Mr. Maurer while operating the 2015 Ford F250 Supercab pickup
truck in reverse, Mr. Sauer shifted the pickup truck into drive and struck Mr. Maurer a second

time.

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 29 of 50

27. On June 5, 2019, at approximately 9:57 A.M., as a result of being impacted twice
by the Pierson owned and maintained 2015 Ford F250 Supercab pickup, Richard Maurer was
pronounced deceased due to blunt force injuries by law enforcement and Emergency Medical
Services that responded to the construction site.

28. Richard Maurer’s death due to blunt force injuries as a resulting being impacted
twice by the Pierson owned and maintained 2015 Ford F250 Supercab pickup were directly and
proximately caused by the failure of the Pierson Defendants to create, implement and/or enforce
appropriate safety precautions to govern their employees, their equipment and/or their
construction site.

29. The negligence, carelessness, recklessness and unlawful acts and omissions of
Defendants to this action, jointly and severally, as more fully set forth below, directly and
proximately caused Richard Maurer’s catastrophic injuries and tragic, untimely death.

30. The negligent, careless, reckless and unlawful acts and omissions on the part of
Defendants and their authorized agents, employees and servants were substantial factors in
causing Richard Maurer’s catastrophic injuries and tragic, untimely death.

31. The acts and omissions on the part of Defendants and their authorized agents,
employees and servants were negligent, careless, reckless and unlawful, increased the risk of
harm to Richard Maurer and were substantial factors in bringing about his catastrophic injuries
and tragic, untimely death.

32. The acts and omissions on the part of Defendants and their authorized agents,

employees and servants directly and proximately caused the pain, suffering and untimely death

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 30 of 50

experienced by Richard Maurer as well as the grief, pain and emotional distress of his beloved
wife, Jacquelyn Maurer, and his two (2) daughters.

33. Asa direct result of the negligence, carelessness, recklessness and unlawful
conduct of Defendants, as set forth herein, Richard Maurer suffered substantial economic and
non-economic injuries, damages and losses, including:
conscious physical pain, suffering and discomfort;

a premature, horrifying death;
diminution of life expectancy;
loss of past, present and future earnings and earning capacity;

loss of enjoyment of life and life’s pleasures; and
such other injuries, damages and losses as described more fully herein.

monaocgs

34. The grievous injuries to Richard Maurer and his traumatic, untimely death were
directly and proximately caused by reason of the liability-producing conduct of Defendants,
jointly and/or severally, as described herein.

COUNT I-NEGLIGENCE

Jacquelyn Maurer v. R.E. Pierson Construction Co., Inc., Richard E. Pierson Construction
Co., Inc. and Richard E. Pierson (“Pierson Defendants”)

35. Plaintiff incorporates the previous paragraphs as if fully set forth herein.
36. The foregoing accident and resulting death of Richard Maurer was the direct and
proximate result of the negligence, carelessness, recklessness, intentional and/or unlawful

conduct of Defendants, which consisted of the following:

a. Failing to properly train their employees;
Failing to properly supervise their employees;
c. Permitting an incompetent and inexperienced driver to operate their motor
vehicle;
d. Negligent entrustment of a commercial motor vehicle under the
circumstances;
-8-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 31 of 50

e. Failing to properly inspect the motor vehicle involved in Richard Maurer’s
death to ensure it was in proper working condition and in compliance with
all state and federal statutes and regulations;

f. Failing to properly maintain and/or repair their motor vehicle that was
involved in Richard Maurer’s death;

g. Failing to properly equip their motor vehicle that was involved in Richard
Maurer’s death with the necessary safety equipment;

h. Failing to properly equip their motor vehicle that was involved in Richard

Maurer’s death with a warning device to indicate when the vehicle was
operating in reverse including, but not limited to, a “back-up beeper” or
other reverse audible alarm device;

i. Failing to implement and/or enforce a proper site safety plan for the
construction site where Richard Maurer’s death occurred;

j. Failing to adhere to the requirements of their implemented site safety plan
for the construction site where Richard Maurer’s death occurred;

k. Failing to enforce the requirements of their implemented site safety plan

for the construction site where Richard Maurer’s death occurred;

l. Failing to properly equip their vehicle that was involved in Richard
Maurer’s death, as per the site safety plan; and

m. Failing to properly equip their vehicle that was involved in Richard
Maurer’s death with a reverse audible alarm device, despite that fact that it
had an obstructed rear view.

37. Pierson Defendants are independently and vicariously liable for such acts and
omissions set forth herein.

38. Pierson Defendants are liable for the actions of its authorized agents, employees,
servants, along with other such persons who are not knowable to Plaintiff but whose identities
will be revealed in discovery, under the doctrines of vicarious liability and/or respondeat
superior.

60. The acts and omissions of the Pierson Defendants were the direct and proximate
cause of the catastrophic injuries and tragic, untimely death suffered by Richard Maurer.

61. At all relevant times, the Pierson Defendants failed to create, implement and/or

enforce appropriate safety precautions to govern their employees, their equipment and/or their

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 32 of 50

construction site, all of which were direct and substantial factors in the catastrophic injuries and
tragic, untimely death suffered by Richard Maurer.

62. At all relevant times, the Pierson Defendants failed to create, implement and/or
enforce appropriate safety precautions to govern their employees, their equipment and/or their
construction site, thereby exposing others to the risk of severe bodily injury and death and in
blatant disregard of the state and federal regulatory law as well as their own site safety plan.

WHEREFORE, Plaintiff demands an award against Defendants, jointly and severally, of
compensatory and punitive damages in an amount in excess of Fifty Thousand Dollars
($50,000.00), and in excess of the prevailing arbitration limits, exclusive of prejudgment interest,

post-judgment interest and costs.

FIRST CAUSE OF ACTION - WRONGFUL DEATH
Jacquelyn Maurer v. R.E. Pierson Construction Co., Inc., Richard E. Pierson Construction
Co., Inc. and Richard E. Pierson (“Pierson Defendants”)

39. The preceding paragraphs are incorporated by reference as if set forth fully herein.

40. Plaintiff Jacquelyn Maurer, Individually, and as Executrix of the Estate of her
beloved husband, Richard Maurer, deceased, bring this Wrongful Death Action on behalf of the
wrongful death beneficiaries under and by virtue of the Wrongful Death Act, 42 Pa.C.S.A.
§8301, the applicable Rules of Civil Procedure and the decisional law of this Commonwealth
interpreting this Act.

41. | Under the Wrongful Death Act, Richard Maurer left surviving him as his heirs-at-
law his wife, Jacquelyn Maurer, and children, Rebecca Krauss and Kimberly Detweiler.

42. _Asaresult of the negligent acts and omissions of Defendants, as described herein,

Plaintiff's decedent, Richard Maurer, suffered catastrophic, permanent and fatal injuries resulting

-10-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 33 of 50

in his hastened, premature and avoidable death, giving rise to the entitlement to damages by his
beneficiaries under the Wrongful Death Act.

43. Plaintiff claims the full measure of damages recoverable under and by virtue of
the Wrongful Death Act and the decisional law of this Commonwealth interpreting the Act
including, but not limited to damages for all hospital and medical expenses, funeral and burial
expenses, costs of estate administration, loss of any monetary contributions that the decedent
would have made to his wife and children, the pecuniary value of the damages for the loss of
eamings, maintenance, support, comfort, care, society, guidance, tutelage, moral upbringing
and/or other losses recognized under the Wrongful Death Act, which they would have received
from the decedent had his death not occurred, and damages for any and all other losses suffered
by each of the beneficiaries, including the value of the profound emotional and psychological
losses suffered by reason of Richard Maurer’s tragic and premature death, as may be allowed
under the Wrongful Death Act and the decisional law interpreting the Act.

WHEREFORE, Plaintiff demands an award against Defendants, jointly and severally, of
compensatory and punitive damages in an amount in excess of Fifty Thousand Dollars
($50,000.00), and in excess of the prevailing arbitration limits, exclusive of prejudgment interest,

post-judgment interest and costs.

-]]-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 34 of 50

SECOND CAUSE OF ACTION - SURVIVAL ACT
Jacquelyn Maurer v. R.E. Pierson Construction Co., Inc., Richard E. Pierson Construction
Co., Inc. and Richard E. Pierson

44. The preceding paragraphs are incorporated by reference as if set forth fully herein.

45. Plaintiff Jacquelyn Maurer, Executrix of the Estate of her beloved husband,
Richard Maurer, deceased, also brings this Survival Action on behalf of the Estate and claims the
full measure of damages recoverable under and by virtue of the Survival Act, 42 Pa.C.S.A.
§8302, the applicable Rules of Civil Procedure and the decisional law of this Commonwealth
interpreting this Act.

46.  Asaresult of the negligent acts and omissions of Defendants, as described herein,
Plaintiff's decedent, Richard Maurer, suffered catastrophic, permanent and fatal injuries resulting
in his hastened, premature and avoidable death, giving rise to the entitlement to damages by his
Estate under the Survival Act.

47. At the time of his death, Richard Maurer was 69 years of age.

48. | On behalf of her beloved husband's Estate, Jacquelyn Maurer claims damages for
all economic losses to the Estate, including but not limited to Richard Maurer’s total estimated
future earning capacity, less his personal maintenance costs.

49. On behalf of her beloved husband's Estate, Jacquelyn Maurer also claims damages
for Richard Maurer's tremendous mental and physical discomfort, anxiety, anguish, fright,
conscious physical pain and suffering, loss of the ability to enjoy life and life’s pleasures, and any

and all other damages and losses recoverable under the Survival Act and the decisional law

interpreting the Act.

-12-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 35 of 50

WHEREFORE, Plaintiff demands an award against Defendants, jointly and severally, of
compensatory and punitive damages in an amount in excess of Fifty Thousand Dollars
($50,000.00), and in excess of the prevailing arbitration limits, exclusive of prejudgment interest,
post-judgment interest and costs.

Respectfully submitted,

ROSS FELLER CASEY, LLP

BY:

 

MATTHEW A. CASEY, ESQUIRE
CHRISTOPHER M. MALONEY, ESQUIRE
Attorneys for Plaintiff

Dated: December 31, 2019

 

-13-

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 36 of 50

VERIFICATION

Jacquelyn J. Maurer, Individually, and as Administratrix of the Estate of Richard Maurer:
hereby verifies that the within Civil Action Complaint is based on first-hand information and on
information furnished to her counsel and obtained by counsel in the course of this lawsuit, The
language of the document is that of counsel and not of the affiant. To the extent that the contents
of the document are based on information furnished to counsel and obtained by counsel during
the course of this lawsuit, the affiant has relied upon counsel in taking this verification. All

statements are founded upon reasonable belief. This verification is made subject to the penalties

of 18 Pa.C.S. §4904 relating to unsworn falsification to authorities,

C
S Je Cecee bya <_) Ma CALA__

JACQUELYN J. MAURER =
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 37 of 50

Exhibit A

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 38 of 50

H105.805 REV (7/18)

LOCAL REGISTRAR’S CERTIFICATION OF DEATH

Fee for this certificate: $20.00

P_ 26444649

Certification Number

Type/Print in COMMONWEALTH OF PENNSYLVANIA * OEPARTMENT OF HEALTH © VITAL HECOADS
ronan CERTIFICATE OF DEATH ioe .338428-2019
i Oecedpert Legal Naw (wit, Magee, Len, baad ie Tieculiecerty acter |e. Quur of Seats [Manik ed rrvy) |
Richard Paw pire Nagle 173-400-481 ine O05, 2019
o is Cirthaloee [City and teate oe Forage Coertnyy
aieiphia. Ponnsyii

 

AUS USED,

 

maweos cecoomr Richard Poul Mautner

To Be Completed/Verifted Gy: FUNERAL DIRECTOR

Te Oe Conplencd Oy: MIDE Cranes

 

WARNING: It is illegal to duplicate this copy by photostat or photograph.

Lunkb Me Yous

Local Registrar

 

 

Th Brkolace Hleuety)

 

 

   

i. einen oa T6959 __ [Dre deens ned wen trna tyme
haat a [[] Weetirwnd PL. Sereveng Fapmievey Mie (i te, quow name prace te frye euaregyy

 

J. Warbo
Li. Mather (Omen) Mame Orns tp fini Gamage Ime Mean, Liat, Seto]
Hannah Dect rich
ehere c Fe Makog Addevss [Ment gn tee, tate fp Code}
pequatyn J. Mauri zt B07 Aikiga Road Telford, PA 18959
Chrgk pany one

 

 

 

 

 

   
   
   
   

 

 

Gd. Location of Cingevaann (Cay ne Toren, Hate, mata

‘altord, Pennsylvania

en ed (gras ere
_wenteres ——_ poe
ot ‘uneral Horne Ine
ia Wagase Orage. a. MONT

ae

 

   

  

ingore ar level of school completed a the ime af death

 

  
    
 
 
 
 
 
   
 

 

ath grade or less, SpantihyHinganic/tuting. Check the"No™ Alwhee here

No diploms, Hh. 12th gradg t W depedgn nat Spantsh/Hispank/Loting al oe A eae ny Mma tae Veter

High tehaol graduate or GED completed A duns 0 A we Mt Oubey Athans

Same college credit, but no degree Ai hae Niky Haepees
Aapocigte cogvéw [fg AAAS) comes Cuntamabe oe Chaeserto
Bachelor's degree leg, BA AB, 85) Tidkgeoe ere

Muamter's degree (0g MA M3, Ming Mid, Miw, M&A) Lee nha Pact, Ranier

 

Deeretate leg PHD, EdD} or Professtonal degree

  
  
 
   
 
 

famaen
| thew Feote Rlander
Don't Knowr{Hat Sure
et ont

 

ohne Agar

 

 

 

 
 

everson wo reoMoe OF
Pan ESS ATH

 

 

 
  

CAUSE OF DEATH Approsimmte
26. Park Enter the that al ereniy doe met, mpornrs, OF cormpbcationt (hi derettiy Caured the death. DO NOT anter leymmab events such at cardiac artest, Imorvak
Cesplemory arrest, or veoteicular tibrillatton without showing the aliology. DO NOT ABBREVIATE. Enter only one cause ona line. Add additional lines if necessary | Ontet to Death

IMMEDIATE CAUSE «=. > (Crushing blunt forgo howd injuries:
(Anal dnene or condmion Due to (or at a comsequence of}:
resulting In death)

 

Sequentially Ist condions,
df any, leading (9 Ihe cause

Our toler ms a consequence off

 

 

Hsted on knee Emey the « =
UNDERLYING CAUSE Ove Io let oa conequende of:

{diseare of Injury hn

mitted the events remufting 4,

bn 4eath) LAST. Durie (orm acomequence ath

 

 

He. Bar @, Gnive ciher eniieaes Goodies Sect uiiod (A BERS DA tet triaitng © the wmdevipeg came geen in Fant ws Sar prea
x No.
TH Were eutogty eset
4o coplety the aldaath?
ly. 1
Fr 1). Ged Tebarca Une Conm-nuie to Grain IL. Manner ot Death
not pregnant within past year Cl ves H Probebly Natural Peele
Program at tiene od do-sth By re Lintremien Accident Fanding imwestigathan
Nel pregnara, but ptegname within 4? days of death Sulelde [L] Set oot be drtermmed
Nea pregrona, byt pregnant 43 deyy 103 year before death TE, Date of injury (May 0 ayF TH] lapel ianeny
Untutewn  prexfant withia the past yoo! June 05, 2019 ae

14, Mace of lnguey (pg. hoee; tacttrectine wtp; Ler, whoo’) 34. Locate af Inpiey Citr pet aed Noone, City, Wate, Din Code)
Construction site File 476 Southbound MM 92.1 Harayavilo, PA 19438

A egoty ot Wark DF, Tranapertation injury, Soecdn ML Deetereter Mager bajery Oncurret:
@lve [Jovrriiteprrenar [i] pedesicise
Ore | _)Partenger Cabvar (Seedy)

Podestian vs. Truck
Crete « yy akan, cartdinel ATEVIETEG more preeTiiooeT, oe eee
ICerseying ooly « Tore ber
Prunoeacing & Certtyaeg Toten ty rte. tethered tne. ae. ed oie, od en eco ond meee
ated fee ih date, ood plate, ded dt to the comeia) end ances wate

 

 

 

 

 

 

shai of eater. Grigory Meena (Signature an Filed —_ Title of certtier ME/Coroner Leenae thumbs: OSOOTR BBL
Te Wane, Address and lp Code ol Fertan Complving Caine al Oeah (Nem J Gregory McDonald Wu, ute Saeed MFO ITT
Yas) Dates Sireee Mog iie Ponrs 19404 June 06, 2019
B TL tegear a aE Require Tia Date [arora
09-108 Ciesla NU iy (Sipeerion’ on ee) June 10, 2019
a3, Amacainenta

 

 

H105-143

Sapo Parma he, E194061 REV 11/2017-€

————

This is to certify that the information here given is
correctly copied from an original Certificate of Death
duly filed with me as Local Registrar. The original
certificate will be forwarded to the State Vital
Records Office for permanent filing.

JUN 2/0 2019

Date Issued

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 39 of 50

Exhibit B

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 40 of 50

SHORT CERTIFICATE
COMMONWEALTH OF PENNSYLVANIA
COUNTY OF MONTGOMERY

I, D. Bruce Hanes, Register of Wills in the County of Montgomery, in the Commonwealth
of Pennsylvania, DO HEREBY CERTIFY that on the 9th day of July 2019 Letters Testamentary on the
Estate of RICHARD MAURER (aka RICHARD PAUL MAURER),

deceased, were granted to
JACQUELYN J MAURER

having first been qualified well and truly to administer the same. And I further certify that no revocation
of said Letters appears of record in my office.

File number: 46-2019-X2415
Date of Death: 6/5/2019
Social Security Number: XXX-XX-XXXX
Given under my hand and’seal of office this

~° 9th day of July 2019

Loh:
: 7 ti

 

 

Montgomery County Register of Wills

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 41 of 50

Exhibit C

Case ID: 191204289
68ZFOZI6I :] ase

oO
Ww

—

oO

N

st

cab)

° uonsjoweg
oO

oO Aemyaiyl
N

qi semen
N Pur
—

a

Oo 3OMAUS
TO

dq

 

“Buygses{UuO. Julod-ajBuls YSnosU3
SBUIAES 1509 pUe SaIUSIDUYS Paseassul Ul S}NSed SIU] JAYI9O} YIOMaS PUE UOQIOWaP 19e1UO3 0} SjUat]O
ino dul}qeua ‘suogesado quauidoyanap ays sno 0) JUQWaSUeYUA [eIIyeuad e ae sayyqedes uoQtowap ino

“‘SuijrA3a4 ays-uo papnyjoul yIIyM

‘Aura Aasuey uy Suipying quawypede Aloys pT spooyy saiun> ay} pue JaUJaeAy 10} pseAdiys jeaeN erydjapeyiugd
dy} 49a JIAID B1ydjapepiyg auL “erdjapeyiyg AID JaqyuaD Ur Buipjing aoyyo eze|q UEIPUa|A] 8UG A10}s

SE FY] JO JUBWAUEWUSIP a4} papnjru! s}2a[o1d asay] Jo aS ‘sjUIeJ}sUOD ay WYBY UIyWM Al|Nyssazans W3sy}
Sugajdwos ayy ‘spafoid xajdusos Alaa aWOs papyse} aAey am ‘pieoquo Juale| ‘AujuNoOs au} ul systjeioads
uoqIOWap papadsay pue pasuaiadxe jsouw ay] jo wos YUM SuOnIsod Aay Buy ‘azis ul paseasoul

AjIpeays sey UOIsIAIg UOQIOWAg ay) “astuedxe jequaWUOJAUa PUe BuljDAIaz ‘UoIsO;du! “UaLa}UeLUSIpP
‘Buppeim suLinbas spafoid jo aguel apm e 10) uo paljas Afaugnos S| UOISIAIG UOQNOWAaQg ING

uon|owag

 

S/O] 7ARs hs)

pewoD sisasep «spoaloig pros |W Lacy -jnogy awoy
68ZPOTIGI CI ase)

 

oO

LO

s yomayis

oO

tT euLleW

wo

o>

Oo anus, JUIOT

ou —— '

Oo Aeraysiy SOIOYd 9Z - WINGY G104d
a

Q uon!jowEg vad “ermdyapeyiyd
si maaieediry y SUDeLNSSYy yYseoiddy aspiig ssoy Asjeg
3S

SLOSfOUd

 

piol-alt (oe CST \- 7 i-as Paci} (oh Pe matte) 61s -jnoqgy awoy

 
ed 01/22/20 Page 44 of 50

 

687POTI6I ‘CI asey

OMAIIS
SUuLe|)
aiNUSA WOT
Aemysiyi
uolyoweg

spefoud [Iv

sojoud p - wngTy ol0Ud

"ysis YNOS WoL Aemssaidxq jjp{|ANYds sy] 0] sdwes Xa Pue BdUeIUS BY] 0} Ssazze OU aq [IM aleyL
“anuaAy UOHUBAUOD 0} J9A+IS YIZZ WJ} WWjeJ} OJ pasoi>s A[ay}a{dWOD aq {JIM 1289115 YANOS ‘sunojep URaW
[IAA 3] "aza[dui09 03 suBaA OM) PayeWsa Ue aye} [IM apg Mou auy Jo vo INIysu0D “AUedUIOD UOQINIsUo>
uosialg "J"y Aq yjuoW 1x9U UISaq |[IM ‘Aep e Sa[s1YaA QOO'ET Sales YsIYM ‘aZpiiq pa ayy Jo uoMtjoWAaq

‘quaaiad g Ay12 ay} pue juadjad ST Bulsapjnoys ayeys 34} YUM ‘sySOd ay} Jo JuasINd Og UL Youd
[HA yor “QuaWUaA0g jesapay ay} wos BWOD |[1M JDafoud ay] puny 07 AaUOW aU} JO JsOYy *@2UJO SJaANN
J@eY4r|\] 1OAe|] peounouue ‘a8pliq Mau ay) P]INg 0} eIUOD aU} PapseMe sem “OD UDINI}sSUO} [JOISIG

“‘Buyysy] SAyeio2ap YIM pauuop pue Ajpualy-ay2ArIg pue -uelsepad soul }) aye [TIM
yey} Palosd uo|w 795 & Ul YiNqas pue UMOP U0} Aq |JIM erydjape|iyd UE a8plig jaels YINOS pjo sead-¢g ay

vd “e1ydjapeyiyd

a 83Plig 9843S YyINOS

 

SLOAfOdd

piel-alt (om MES [oF + spaloig Pte L0H -jnoqy swoy
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 45 of 50

EXHIBIT C

{W0887208.1]
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 46 of 50

AOOOO AH 3A

HERIFF’S cae

 

MONTGOMERY COUNRTY

qe” ee Ap
é “>

SERVICE

Filed ahd abtested bythe

 

JORDE ER\FO

 

Cet

(Please pre gee, operate requ

uy

C
rifleaer.
pri ii : gun oak 0-5
re 19404-0311

P pont 610-278-3331 Fax: 610-278-3832

pe

st fo) re De form for each defendant to O6 Soren | yeciet Records
FRG NRE
(3) pate Vanuary 6; 2

1

Prothonotary No.
Sheriff Cost:

 

02 ; (87 pm

 

HABS

[4O7

912"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorney's Or Plaintiff's Name and Address: -DRLTivil Action Writ of Execution Levy
Christopher M. Maloney, Esquire By 4O"F O Confessed Judgment interrogatories
Ross Feller Casey, LLP 1650 Market Street, 34th Floor Complaint in Ejectment Writ of Execution Gamishee
. . Posting Writ of Seizure
Philadelphia PA 1 91 03 Writ of Possession Mortgage Foreclosure
ATTY. 1px 4844 Telephone: 215-574-2000 Other: Court Order:
FOR SHERIFF USE ONLY SHERIFF'S RETURN
JACQUELYN J, MAURER, Individually, and as Executrx of the Estate of RICHARD P, MAURER, deceased
PERSON SERVED Set Sr dens
vs. PLAINTIFF
RELATIONSHIP/POSITION ? f_—
R.E. PIERSON CONSTRUCTION CO., INC., et al
SEFENDANT | PLACE OF SERVICE As l- §te)
DATE OF SERVICE [ 7 [ oO
. . So
; R.E. Pierson Construction Co., Inc TIME OF SERVICE 213
Service Upon:
LOCATION (MUST HAVE VALID ADDRESS OR DIRECTIONS) | NUMBER OF ATTEMPTS (
129 Clump Road
P DEPUTY Mt.)
DEPUTY
Telford PA 18969
LAST DAY FOR SERVICE |-30- LO
SERVICE NOT MADE BECAUSE:
DATE: TIME: DEPUTY: DEPUTY:
NO SERVICE BAD ADDRESS UNKNOWN AT ADDRESS NEED BETTER ADDRESS
MOVED BUILDING VACANT ADDRESS OUT OF COUNTY OTHER
POSSESSION TAKEN: ed
DATE: TIME: DEPUTY: DEPUTY: =
ATTEMPTED SERVICE DATE & TIME STAMP {ot
4 wo
>
== fe
c 3

 

 

 

Case ID: 191204289
Case 2:20-cv-00370-CMR Document1 Filed 01/22/20 Page 47 of 50

EXHIBIT D

{0887208 1}
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 48 of 50

AOOOOH 3

 

HERIFF’S DEPARTMENT

MONTGOMERY ORDER Fe

®

SERVICE

"p vn Sean P. (ken

Qo.)
gun Coy 1 AY :

are
ihe nnsylvania 19404-0311
: 610-278-3331 Fax: 610-278-3832

We

Nor Sheriff Cost:

(Please Pree eRS separate ais 1a SD Gail for each defendant taceartera eg Ane y Records
tee

OND;
avit de,

& ay
+ yal. a ae a
Pited—ahd—At

 

ve ey pm

 

a

 

Attorney's Or Plaintiff's Name and Address: Civil Action

Writ of Execution Levy

 

Christopher M. Maloney, Esquire

Confessed on

Interrogatories

 

Ross Feller Casey, LLP 1650 Market Street, 34th Floor

Complaint in Ejectment

Writ of Execution Garnishee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . Posting Writ of Seizure
P hiladelphia PA 1 91 03 Writ of Possession Mortgage Foreclosure
ATTY. 1094844 Telephone: 215-574-2000 Other: Court Order:
FOR SHERIFF USE ONLY SHERIFF'S RETURN
JACQUELYN J, MAURER, Individually, and as Execulrix of (he Estate of RICHARD P, MAURER, decansed e
PERSON SERVED Set- SI dd eas
vs. PLAINTIFF
RELATIONSHIP/POSITION Pre
R.E. PIERSON CONSTRUCTION CO., INC., et al
DEFENDANT | PLACE OF SERVICE AS is =)
DATE OF SERVICE | | > | 12
RICHARD E. PIERSON CONSTRUCTION Co., Inc. | TIME OF SERVICE O7U3ZO
Service Upon:
LOCATION (MUST HAVE VALID ADDRESS OR DIRECTIONS) | NUMBER OF ATTEMPTS \
129 Clump Road Le /
p (hot 2) DEPUTY pA,
DEPUTY
Telford PA 18969 = 7
LAST DAY FOR SERVICE [ 4 AO
SERVICE NOT MADE BECAUSE:
DATE: TIME: DEPUTY: DEPUTY:
NO SERVICE BAD ADDRESS UNKNOWN AT ADDRESS NEED BETTER ADDRESS
MOVED BUILDING VACANT ADDRESS OUT OF COUNTY OTHER 3
POSSESSION TAKEN: =
DATE: TIME: DEPUTY: DEPUTY: +
STAMP ~~’
ATTEMPTED SERVICE DATE & TIME aa
Pt
ar
_
oe 3

 

 

 

Case ID: 191204289
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 49 of 50

EXHIBIT E

(Woda 208.1)
Case 2:20-cv-00370-CMR Document 1 Filed 01/22/20 Page 50 of 50

AOOO0OR3A

MONTGOMERY COUNTY SHERIFF’S DEPARTMENT

 

 

ORDER FOR SERVICE

(Please prepare a ae qe ea
Sheriff Sean P. Kilkenn

reckon Eeuse tte se

To: 2)
PB al OO

Sheriff Cost:

@e Wher each defendant to,he-served by! er
© eile: ey,

Prothonotary No. 191 De, th

ote 18)

rewanntrestec

Records
ps 03 pm

  

pa

 

Attorney's Or Plaintiff's Name and Address: r Civil Action

Writ of Execution Levy

 

Christopher M. Maloney, Esquire Confessed

Con. :

Interrogatories

 

Ross Feller Casey, LLP 1650 Market Street, 34th Floor

Complaint in Ejectment

Writ of Execution Garnishee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Philadelphia PA 1 91 03 ————— ae eer
ATTY. 1p#0484.4 Telephone: 215-574-2000 Other: Court Order:
FOR SHERIFF USE ONLY SHERIFF'S RETURN
JACQUELYN J. MAURER, individually, —_— Estate ae — SED vee Ss: dd LAS
R.E. PIERSON EONSTRUCTON CO.,INC,etal | ON ss
— SER ENOANT PLACE OF SERVICE AS \S7
DATE OF SERVICE | { G { Za
senice upon: RICHARD E. PIERSON | TNEOF SERVICE OqsD

 

 

LOCATION (MUST HAVE VALID ADDRESS OR DIRECTIONS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NUMBER OF ATTEMPTS (
129 Clump Road
P 3 of a DEPUTY LA GS )

DEPUTY it sv

Telford PA 18969

LAST DAY FOR SERVICE |- 40-4O
SERVICE NOT MADE BECAUSE:
DATE: TIME: DEPUTY: DEPUTY:
NO SERVICE BAD ADDRESS UNKNOWN AT ADDRESS NEED BETTER ADDRESS
MOVED BUILDING VACANT ADDRESS OUT OF COUNTY OTHER
POSSESSION TAKEN: BO
So
.
DATE: TIME: DEPUTY: DEPUTY: Ze 8
ATTEMPTED SERVICE DATE & TIME STAMP
a
QP
a “A
mr a?
oO
cs >
Case ID: 191204289
